United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3095
                        ___________________________

                                Wendy Alison Nora

                             lllllllllllllllllllllAppellant

                                           v.

                             Internal Revenue Service

                              lllllllllllllllllllllAppellee
                                    ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                           Submitted: October 15, 2019
                             Filed: October 29, 2019
                                  [Unpublished]
                                 ____________

Before COLLOTON, SHEPHERD, and ERICKSON, Circuit Judges.
                         ____________

PER CURIAM.

      Wendy Nora appeals the district court’s1 denial of her third motion for an
extension of time, and dismissal of her bankruptcy appeal for failure to comply with

      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota.
a court-ordered deadline. Following a careful review, we conclude that the district
court did not abuse its discretion by denying the extension and dismissing the appeal.
See Smith v. Gold Dust Casino, 536 F.3d 402, 404 (8th Cir. 2008) (dismissal for
failure to prosecute or failure to comply with court order is reviewed for abuse of
discretion); In re Harlow Fay, Inc., 993 F.2d 1351, 1352-53 (8th Cir. 1993) (district
court’s denial of request for extension of filing deadline in a bankruptcy appeal is
reviewed for abuse of discretion). Accordingly, we affirm. See 8th Cir. R. 47B. We
also deny Nora’s appellate motion as moot.
                         ______________________________




                                         -2-